Citation Nr: 1317215	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  03-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a November 2002 decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for VA benefits on the basis that her spouse did not have the requisite military service to establish basic eligibility for such benefits. 

In March 2004, the Board denied the appellant's basic eligibility claim for VA benefits.  In October 2005, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for further development.  In September 2008 and May 2009 the case was remanded to the RO for further development.  The case has been again returned to the Board for further appellate adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required prior to further appellate adjudication.

The appellant's claim was remanded in May 2009 in order to provide adequate notice of her ability to submit additional information and for further referral to the National Personnel Records Center (NPRC) if more evidence was received.  

The RO contacted NPRC with a PIES request April 2010.  The NPRC replied electronically in the same month that the appellant's deceased spouse's records were fire related and that the request should be resubmitted using code S02.  There is no record of a PIES resubmission using this code.  

Inexplicably, the most recent supplemental statement of the case (SSOC) dated March 2012 indicated the appellant contended that her deceased spouse's military records were destroyed in the 1973 fire at the NPRC.  In this regard, the Board observes that the appellant requested file reconstruction in a March 2004 letter.  The SSOC goes on to indicate that this was not confirmed by the service department, and if such a reply from the NPRC existed, then the RO would have requested additional information to reconstruct the appellant's deceased spouse's records.  As already noted, the April 2010 electronic reply from the NPRC indicated that apparently the appellant's deceased spouse's records were fire related and requested information for the reconstruction of the appellant's deceased spouse's military records.  Thus, the RO/AMC should provide the appellant an NA Form 13038 to allow for potential reconstruction of any available service records along with any additional notice necessary concerning the appellant's deceased spouse's fire-related records. 

The Board additionally notes that the RO submitted the following information to NPRC multiple times for determination of the appellant's deceased spouse's status:  Certification from the Armed Forces of the Philippines dated September 2001, October 2001 and June 2003; processing affidavit dated February 1946; discharge certificate from the Philippine Army dated February 1946; a July 1990 certification of service signed by Brigadier General G.; affidavits from G.G. and P.S.; the appellant's letters; and Certification from the Office of the Adjutant General.  The NPRC, most recently, responded in January 2012 that the appellant's deceased spouse had no qualifying service with the U.S. Armed Forces.

If the appellant submits any additional information not already sent to the NPRC or if the file reconstruction effort yields any results, the RO must confirm that an additional NPRC response is associated with the record, indicating review of any new information.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with an NA Form 13038, as well as any other required notification concerning the apparently fire-related service records.

2.  If any additional pertinent information is obtained, the RO should contact the NPRC to verify the appellant's deceased husband's active military service.  The request should clearly instruct the NPRC to consider all information that was not previously considered. 

3.  Thereafter, the RO should re-adjudicate the issue of entitlement to basic eligibility for VA benefits. If the decision remains in any way adverse to the appellant, she should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


